DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 9-12, 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levy et al. (US 6204623).
Levy discloses in reference to claim:

1. A method for controlling a fan heater, the method comprising: sampling an indoor temperature (with sensor 3) at a preset interval; comparing the sampled indoor temperature with a preset temperature to obtain a temperature control signal; and adjusting a power of a heater and a rotate speed of a fan according to the temperature control signal.
	Specifically, Levy discloses: 
It is another object of the present invention to provide a device which can quickly and accurately adjust velocity of a fan motor and/or power to a heating element. 
The control circuit includes control switches 4 which are electrically coupled to the microcontroller input ports and provide a means for setting and adjusting the appliance control target temperature and/or humidity. a sensor 3 is also provided which senses ambient temperature/humidity changes and provides this information to the microcontroller 2. The microcontroller 2 includes an algorithm which analyzes the ambient temperature/humidity information provided by the sensor 3 and compares this information with the desired set point. The microcontroller 2 generates control signals in response to the input set point and measured ambient temperature/humidity for adjusting output of the appliance, e.g., motor speed of a fan or power to a heater element, to achieve and maintain the desired target temperature/humidity setting.
When the "Auto" mode is activated, the microcontroller 2 operates to control the appliance output based upon the sensed ambient temperature and/or humidity. In operation, the microcontroller analyzes information received from the sensor 3 and compares this information with a desired set point input through one or more "Set Point Adjust" control switches. The "Set Point Adjust" may be a single control switch which, when pressed, increases the set point by one or more increments until a maximum setting is reached at which point pressing the switch further returns the set point to its lowest setting. Alternatively, the "Set Point Adjust" may comprise two control switches which allow for up and down adjustment. The microcontroller's program reads the desired temperature/humidity level set by the control switches and compares this set point with the information received by the sensor 3. When the difference between the set point and the actual ambient temperature/humidity, as determined by the sensor, is for example greater than about 10 units, the program of the microcontroller sends a signal to the switching circuit 6 to provide maximum power to the appliance. When the difference between the set point and the actual reading from the sensor is for example less than about ten units, the microcontroller's program sends a signal to the switching circuit 6 to provide a reduced level of power, for example, approximately one-half maximum, to the appliance. Finally, when the difference between the set point and the actual reading is 1 unit or less, the program sends a signal to the switching circuit to terminate power to the appliance. Thus, quick and accurate temperature/humidity control without overshoot or undershoot is achieved.
For improved accuracy and responsiveness, the control circuit preferably further includes a variable oscillator 8 which incorporates the sensor 3 and an interrupt circuit 9 as shown in FIG. 2. In operation, in order to determine the ambient air temperature/humidity, the variable oscillator 8 changes frequency in response to sensed ambient temperature/humidity changes and transfers this information to the microcontroller 2. The microcontroller 2 preferably includes an algorithm which analyzes frequency changes of the variable oscillator and provides control signals for adjusting motor speed of a fan or power to a heater element to achieve and maintain the desired target temperature/humidity setting. An interrupt 9 is electrically coupled to the AC power line and generates an interrupt signal at each zero crossing of the 60 Hz cycle. Thus, at every half cycle, a microcontroller counter is read and then set to zero and the microcontroller compares the value in the counter to a look-up table in the algorithm stored therein which includes related temperatures/humidity. The AC power line also provides a reference frequency for the microprocessor clock oscillator.

2. The method of claim 1, wherein the comparing of the sampled indoor temperature with the preset temperature to obtain a temperature control signal further comprises: obtaining a different value by subtracting the sampled indoor temperature from the preset temperature value; and converting the difference value into the temperature control signal.
	It is note that Levy discloses as the thermistor senses a decrease in the difference between the desired target temperature and the ambient temperature, i.e., subtracting the sampled indoor temperature from the preset temperature value, the control circuit [is signaled to …by a control signal] decreases the amount of power applied to the heater element, thereby decreasing heat output.

3. The method of claim 2, wherein the adjusting of the power of the heater and the rotate speed of the fan according to the temperature control signal further comprises: controlling the fan to rotate at a high speed and controlling the heater to heat at a high power, in response to a determination that the difference value is greater than a first preset difference.
 	Note Levy teaches : When the difference between the set point and the actual ambient temperature/humidity, as determined by the sensor, is for example greater than about 10 units, the program of the microcontroller sends a signal to the switching circuit 6 to provide maximum power to the appliance. 

7. The method of claim 2, wherein the adjusting of the power of the heater and the rotate speed of the fan according to the temperature control signal further comprises: controlling the fan to rotate at a low speed and controlling the heater to heat at a low power, in response to a determination that the difference value is less than a second preset difference and greater than zero.
	Levy discloses when the difference between the set point and the actual reading is 1 unit or less, the program sends a signal to the switching circuit to terminate power to the appliance. 

9. The method of claim 1, wherein the adjusting of the power of the heater and the rotate speed of the fan according to the temperature control signal further comprises: controlling the fan to stop operating after the sampled indoor temperature reaches the preset temperature, and controlling the heater to stop operating after a preset time duration.
	Levy discloses when the difference between the set point and the actual reading is 1 unit or less, the program sends a signal to the switching circuit to terminate power to the appliance. 


10. A device for controlling a fan heater, the device comprises: a memory, a processor, and a program for controlling the fan heater stored on the memory and executable on the processor, the program, when executed by the processor, causes the processor to: sample an indoor temperature at a preset interval; compare the sampled indoor temperature with a preset temperature to obtain a temperature control signal; and adjust a power of a heater and a rotate speed of a fan according to the temperature control signal.  See explanation regarding  claim 1 above, mutatis mutandis

11. The device of claim 10, wherein the comparing of the sampled indoor temperature with a preset temperature to obtain a temperature control signal further comprises: obtaining a different value by subtracting the sampled indoor temperature from the preset temperature value; and converting the difference value into the temperature control signal. See explanation regarding  claim 2 above, mutatis mutandis


12. The device of claim 11, wherein the adjusting of the power of the heater and the rotate speed of the fan according to the temperature control signal further comprises: controlling the fan to rotate at a high speed and controlling the heater to heat at a high power, in response to a determination that the difference value is greater than a first preset difference. 
See explanation regarding  claim 3 above, mutatis mutandis


16. The device of claim 11, wherein the adjusting of the power of the heater and the rotate speed of the fan according to the temperature control signal further comprises: controlling the fan to rotate at a low speed and controlling the heater to heat at a low power, in response to a determination that the difference value is less than a second preset difference and greater than zero.
 See explanation regarding  claim 7 above, mutatis mutandis


17. A fan heater, comprising: a housing, a heater, a fan, and a device for controlling the fan heater disposed in the housing, wherein the device comprises a memory, a processor, and a program for controlling the fan heater stored on the memory and executable on the processor, the program, when executed by the processor, causes the processor to: sample an indoor temperature at a preset interval; compare the sampled indoor temperature with a preset temperature to obtain a temperature control signal; and adjust a power of a heater and a rotate speed of a fan according to the temperature control signal. See explanation regarding  claim 1 above, mutatis mutandis


18. The fan heater of claim 17, wherein the comparing of the sampled indoor temperature with the preset temperature to obtain the temperature control signal further comprises: obtaining a different value by subtracting the sampled indoor temperature from the preset temperature value; and converting the difference value into the temperature control signal.
See explanation regarding  claim 2 above, mutatis mutandis

19. The fan heater of claim 18, wherein the adjusting of the power of the heater and the rotate speed of the fan according to the temperature control signal further comprises: controlling the fan to rotate at a high speed and controlling the heater to heat at a high power, in response to a determination that the difference value is greater than a first preset difference.
See explanation regarding  claim 3 above, mutatis mutandis

20. A storage medium, wherein the storage medium stores a program for controlling a fan heater, the program, when executed by a processor, causes the processor to: sample an indoor temperature at a preset interval; compare the sampled indoor temperature with a preset temperature to obtain a temperature control signal; and adjust a power of a heater and a rotate speed of a fan according to the temperature control signal. 	NOTE Levy discloses the use of a microcontroller and a program stored thereon as claimed.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Claim(s) 4, 6, 8, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US 6204623).
	Levy discloses the claimed invention, including inter alia¸ controlling the power of the heater and the speed of the fan based on sensed and set temperatures, except in reference to claim:

4. The method of claim 3, wherein the first preset difference is 5 degrees Celsius, the high speed is in a range of 1800 rpm to 2300 rpm, and the high power is in a range of 1800 watts to 2200 watts.


6. The method of claim 5, wherein the first preset difference is 5 degrees Celsius, the second preset difference is 3 degrees Celsius, the low speed is in a range of 900 rpm to 1600 rpm, and the high power is in a range of 1800 watts to 2200 watts.


8. The method of claim 7, wherein the second preset difference is 3 degrees Celsius, the low speed is in a range of 900 rpm to 1600 rpm, and the low power is in a range of 900 watts to 1600 watts.

13. The device of claim 12, wherein the first preset difference is 5 degrees Celsius, the high speed is in a range of 1800 rpm to 2300 rpm, and the high power is in a range of 1800 watts to 2200 watts.

15. The device of claim 14, wherein the first preset difference is 5 degrees Celsius, the second preset difference is 3 degrees Celsius, the low speed is in a range of 900 rpm to 1600 rpm, and the high power is in a range of 1800 watts to 2200 watts.
	Regarding claims 4, 6, 8, 13, and 15, Levy does not explicitly teach the claimed fan speeds and wattage of the heating elements, however does disclose providing disparate attenuation of speed and or power based on preset temperature differences.   It would have been obvious to one of skill in the art at the time of the invention to modify the Levy device to include the claimed ranges for temperature difference , heating power and fan speed at least under KSR rationales C, D, E or F.
Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US 6204623).
	Levy discloses the claimed invention, including inter alia¸ controlling the power of the heater and the speed of the fan based on sensed and set temperatures, except in reference to claim:

5. The method of claim 2, wherein the adjusting of the power of the heater and the rotate speed of the fan according to the temperature control signal further comprises: controlling the fan to rotate at a low speed and controlling the heater to heat at a high power, in response to a determination that the difference value is between a first preset difference and a second preset difference.

14. The device of claim 11, wherein the adjusting of the power of the heater and the rotate speed of the fan according to the temperature control signal further comprises: controlling the fan to rotate at a high speed and controlling the heater to heat at a low power, in response to a determination that the difference value is between a first preset difference and a second preset difference.
	Regarding claims 5 and 14, Levy does not explicitly teach the claimed fan speeds and wattage of the heating elements, however does disclose providing disparate attenuation of speed and or power based on preset temperature differences to slowly approach the desired temperature without overshoot.  Further Levy discloses a high speed/high power configuration, a low speed, low power configuration.  One of skill in the art would understand that a low speed/high power configuration and a high speed/low power configuration are equally possible as may be desired.   It would have been obvious to one of skill in the art at the time of the invention to modify the Levy device to include the claimed ranges for temperature difference and configurations of  heating power and fan speed at least under KSR rationales C, D, E or F in order to attain the desired result of low or no temperature overshoot.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOR S CAMPBELL/
Primary Examiner
Art Unit 3761



/THOR S CAMPBELL/Primary Examiner, Art Unit 3761